Citation Nr: 0706284	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Although the veteran requested a Travel Board hearing in his 
January 2005 substantive appeal (VA Form 9), he specifically 
withdrew his request in a September 2006 VA Form 21-4138.  
The hearing was cancelled, and there are no outstanding 
hearing requests of record.  


FINDINGS OF FACT

1.  In an unappealed August 1987 rating decision, the RO 
denied service connection for a right knee disability.

2.  The evidence associated with the file subsequent to the 
RO's August 1987 rating decision is cumulative or redundant 
of evidence already of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5103A(f).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The originating agency provided the veteran with the notice 
required under the VCAA by a January 2004 letter and through 
the Statement of the Case.  In the Statement of the Case, the 
originating agency informed the veteran that service 
connection for right knee disability was denied in the prior 
unappealed rating decision because the evidence failed to 
demonstrate the presence of a chronic right knee disorder in 
service or thereafter.  He was informed that evidence of a 
current chronic right knee disorder and of a nexus between 
the current disorder and his military service was required to 
substantiate his claim.  Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The record 
also reflects that he was provided the notice required by 
Dingess in a letter mailed in March 2006.

The record reflects that the veteran's service medical 
records and pertinent VA treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding treatment records that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Although the 
veteran's representative requested that the Board order a VA 
examination, the Board has no duty to do so since no new and 
material evidence has been submitted.  See 38 C.F.R. § 
3.159(c)(4) (2006) (providing that VA is not required to 
obtain a medical opinion or provide a VA examination in 
response to a claim to reopen if new and material evidence 
has not been presented).  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Finally, the Board notes that no additional pertinent 
evidence was received after the issuance of the Statement of 
the Case so there is no reason to believe that the ultimate 
decision of the RO would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

Analysis

The veteran's claim of entitlement to service connection for 
a right knee disability was initially denied by the RO in an 
August 1987 rating decision based on its determination that 
the evidence failed to demonstrate the presence of a chronic 
right knee disability in service or thereafter.  The evidence 
then of record included service medical records showing 
treatment for the veteran's right knee and showing that his 
right knee was found to be normal on examination for 
discharge.  Also of record was the report of the veteran's 
hospitalization in a VA facility in April and May 1987, which 
shows that a pertinent diagnosis of history of a right knee 
injury in service, with no evidence of a significant problem 
currently.  In addition, the veteran's statements to the 
effect that he had chronic right knee problems due to a 
service injury were of record.

The medical evidence added to the record since the August 
1987 denial consists of VA outpatient records.  They show 
that an X-ray study of the veteran's right knee in July 1990 
revealed no bony, soft tissue or articular abnormalities.  
More recent VA outpatient records document complaints 
pertaining to the veteran's left knee.  In October 2003, he 
reported injuring his left knee in service.  In August 2004, 
he reported injuring his left knee in service and a history 
of left knee problems since then.  

In a September 2004 statement, the veteran reported that in 
September 2004, he had undergone surgery on his service-
connected knee injury.  The records pertaining to that 
procedure show that he underwent an arthroscopy and 
synovectomy of the left knee.  None of the VA outpatient 
records added to the record show that the veteran was found 
to have a disorder of the right knee.  Instead, they show 
only normal findings with respect to the right knee.  
Therefore, it is clear that none of the medical evidence 
added to the record is sufficient to establish a reasonable 
possibility of substantiating the claim.     

The veteran's statements regarding his right knee are 
redundant and cumulative in nature since similar statements 
of the veteran were previously of record.  Moreover, the 
veteran's statements are insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons, such as the veteran, are not competent to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the August 1987 
denial of the veteran's claim is either cumulative or 
redundant of the evidence of record at the time of the prior 
final denial of the claim or is not sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been received 
and the claim of entitlement to service connection for a 
right knee disability is not reopened.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a right 
knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


